                     UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF OHIO
                                 Akron Division


 DRIPS HOLDINGS, LLC,

                        Petitioner,                   Case No. 5:21-mc-00017-PAB

 v.                                                   Judge Pamela A. Barker

 QUOTEWIZARD.COM, LLC,

                        Respondent.



               MOTION FOR ADMISSION OF COUNSEL PRO HAC VICE

       Pursuant to N.D. Ohio Civ. R. 83.5(h), Petitioner Drips Holdings, LLC (“Drips”) moves

this Court to admit Eric J. Troutman pro hac vice to appear and participate as co-counsel in this

action on behalf of Drips. In support of this Motion, the undersigned asserts as follows:

               Mr. Troutman is a partner at Squire Patton Boggs (US) LLP. His identifying

information is as follows:

       Eric J. Troutman
       SQUIRE PATTON BOGGS (US) LLP
       555 South Flower Street, 31st Floor
       Los Angeles, California 90071
       Telephone: 213-624-2500
       Facsimile: 213-623-4581
       Email: eric.troutman@squirepb.com

      Admitted in California and Washington:
             California State Bar No. 229263 (admitted 12/12/2003)
             Washington State Bar No. 45747 (admitted 1/18/2013)

               The Declaration of Mr. Troutman, which is offered in support of this Motion and

contains the specific information required by Local Rule 83.5(h) is attached hereto as Exhibit A.
               As noted in his Declaration, Mr. Troutman is a member of good standing of the

courts in which he is admitted. Further, no disciplinary proceedings have been filed or are pending

against him, and he has not been disbarred from practice before any court, department, bureau or

commission of any State or the United States. Also, as noted, Mr. Troutman has never received

any reprimand from any such court, department, bureau or commission pertaining to conduct or

fitness as a member of any bar.


                                                 Respectfully submitted,

 Date: April 6, 2021                             /s/Jesse L. Taylor
                                                 Jesse L. Taylor (0088209)
                                                 jesse.taylor@squirepb.com)
                                                 SQUIRE PATTON BOGGS (US) LLP
                                                 41 South High Street
                                                 Columbus, OH 43215
                                                 (614) 365-2700 (Phone)
                                                 (614) 365-2499 (Fax)

                                                 Counsel for Drips Holdings, LLC




                                               -2-
                               CERTIFICATE OF SERVICE

       I certify that on April 6, 2021, a copy of the foregoing was electronically filed with the

Clerk of the Court using the CM/ECF system and accordingly served automatically upon all

counsel of record.



                                             /s/Jesse L. Taylor




                                              -3-
